In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           _______________________

                              NO. 09-18-00259-CV
                           _______________________

                    IN THE INTEREST OF J.P. AND A.A.


                   On Appeal from the County Court at Law
                             Polk County, Texas
                         Trial Cause No. CIV30562


                          MEMORANDUM OPINION

      The appellant filed a motion to dismiss this appeal. The motion is voluntarily

made by the appellant prior to any decision of this Court. See Tex. R. App. P.

42.1(a)(1). No other party filed a notice of appeal. We grant the motion and dismiss

the appeal.

      APPEAL DISMISSED.


                                             ________________________________
                                                    LEANNE JOHNSON
                                                          Justice




                                         1
Submitted on October 10, 2018
Opinion Delivered October 11, 2018

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       2